DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 5-6 and 8-11 are objected to because of the following informalities:  
In claim 1, line 5, “the fee end of shank” has no antecedent basis in the claims. This objection could be overcome by replacing the language with --a free end of the shank.--
In claim 1, line 5, it appears --the-- should be inserted before “shank portion” for proper grammar. 
In claim 1, line 7, “the free end of the purchase portion” has no antecedent basis in the claims. This objection could be overcome by replacing the language with --a free end of the purchase portion.--
Claim 8 has similar problems as the above mentioned problems with claim 1.
In claim 9, “the top ring relief joint” and “the limit slot” lack proper antecedent basis in the claims. Previously, in claim 8, two top ring relief joints and two limit slots have been recited (i.e. on in each side shank). 
In claims 2-3, 5-6, and 9-11, Applicant refers to structures such as “the relief joint,” “the purchase portion,” and “the top ring.” These recitations lack proper antecedent basis in the claims since in claims 1 and 8, Applicant has recited two of each of these structures. Applicant has not specified any particular one of these structures. This objection could be overcome by either referring to both of the structures such as --the relief joints--, or by reciting language such . 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, Applicant recites that “The relief joint is formed perpendicular to the length of the purchase portion.” However, this appears to be inaccurate as shown below in the image taken from Fig. 2 of Applicant’s drawings: 





[AltContent: textbox (acute angle)]
[AltContent: ][AltContent: connector]
[AltContent: textbox (purchase portion)][AltContent: textbox (relief joint)][AltContent: ][AltContent: ][AltContent: arc][AltContent: connector]
    PNG
    media_image1.png
    188
    300
    media_image1.png
    Greyscale

As shown above, the relief joint appears to form an acute angle with the length purchase portion. Correction and/or clarification is required. 
	In claim 7, line 1, “the relief slot” has no antecedent basis in the claims. This appears to be an editorial error. For purposes of expediting examination, “relief slot” will be interpreted as 
--relief joint--. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marquis (FR 429039).
With respect to claim 1, Marquis discloses a horse bridle bit comprising; 
a pair of side shanks (as shown in Fig. 2 of Marquis), 
each of the side shanks including, 
a shank portion, 
the free end of shank portion having a rein ring, an offset purchase portion, 
the free end of the purchase portion having a top ring, and, a relief joint formed in the purchase portion below the top ring as shown in the below image taken from Fig. 1 of Marquis:
[AltContent: textbox (relief joint)][AltContent: ][AltContent: textbox (top ring)][AltContent: ][AltContent: textbox (offset purchase portion)][AltContent: ][AltContent: textbox (rein ring)][AltContent: ][AltContent: rect][AltContent: textbox (shank portion)][AltContent: ][AltContent: ][AltContent: textbox (side shank)]
    PNG
    media_image2.png
    731
    229
    media_image2.png
    Greyscale



	With respect to claim 2, Marquis discloses that the relief joint is formed perpendicular to the length of the purchase portion as indicated below in the image taken from Fig. 1 of Marquis:
[AltContent: textbox (relief joint)][AltContent: textbox (length of purchase portion)][AltContent: ][AltContent: ][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    207
    199
    media_image3.png
    Greyscale


	With respect to claim 7, the relief joint disclosed by Marquis allows the top ring to lie flat on a horse’s check when the side shanks is manipulated outward from the horse’s mouth. 


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3, 5, 6, and 8-11 are objected to for the above mentioned informalities, but would be allowable if rewritten to overcome these informalities. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3-4 have been indicated as containing allowable subject matter primarily for the relief joint being formed on a biased angle through he purchase portion. 
	Claim 5 has been indicated as containing allowable subject matter primarily for the top ring including a headstall ring and a curb ring. 
	Claim 6 has been indicated as containing allowable subject matter primarily for the limit slot configured to control the relief angle of the relief joint. 
	Claims 8-11 have been indicated as containing allowable subject matter primarily for the “limit slot having a width configure to control the deflection of the relief joint. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 15, 2021